Case: 16-41250      Document: 00513913414         Page: 1    Date Filed: 03/15/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 16-41250
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                        March 15, 2017
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

JAIME RAMIREZ-ORTIZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:16-CR-315-1


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Jaime Ramirez-
Ortiz has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Ramirez-Ortiz has filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein, as well
as Ramirez-Ortiz’s response. We concur with counsel’s assessment that the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41250   Document: 00513913414   Page: 2   Date Filed: 03/15/2017


                              No. 16-41250

appeal presents no nonfrivolous issue for appellate review.     Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2.




                                    2